          Case 1:19-cr-00142-NONE-SKO Document 77 Filed 06/11/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00142-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   RAFAEL GALLEGOS VALENCIA, et al.,                  DATE: June 11, 2021
                                                        TIME: 10:00 a. m.
15                                Defendant.            COURT: Hon. Dale A. Drozd
16

17          This case was originally set for change of plea on June 11, 2021 and time was excluded to and

18 through that date by previous Order. This Court issued General Order 611, which suspends all jury

19 trials in the Eastern District of California scheduled to commence before May 1, 2020. This General

20 Order was entered to address public health concerns related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00142-NONE-SKO Document 77 Filed 06/11/21 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for change of plea on June 11, 2021. Time was

27 excluded as to both defendants to and through June 11, 2021.Defendant Valencia’s matter was advanced

28 to June 10, 2021.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00142-NONE-SKO Document 77 Filed 06/11/21 Page 3 of 4


 1          2.     By this stipulation, defendants and government now move to continue the change of plea

 2 hearing until July 23, 2021, at 8:30 a.m., and to exclude time between June 11, 2021, and July 23, 2021,

 3 under Local Code T4.

 4          3.     The parties agree and stipulate, and request that the Court find the following:

 5                 a)      The government has represented that the majority of the discovery associated with

 6          this case has been either produced directly to counsel and/or made available for inspection and

 7          copying. The government is double checking on several items to confirm they have been

 8          provided.

 9                 b)      The government is in the process of getting plea agreements approved and needs

10          additional time.

11                 c)      Counsel for defendant desires additional time to consult with his client, discuss

12          case resolution, and review the discovery.

13                 d)      Counsel for defendants believe that failure to grant the above-requested

14          continuance would deny him/her the reasonable time necessary for effective preparation, taking

15          into account the exercise of due diligence.

16                 e)      The government does not object to the continuance.

17                 f)      In addition to the public health concerns cited by General Order 611 and

18          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

19          this case because Counsel or other relevant individuals have been encouraged to telework and

20          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

21          contact should the hearing proceed.

22                 g)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of June 11, 2021 to July 23, 2021,

27          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28          because it results from a continuance granted by the Court at defendant’s request on the basis of

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00142-NONE-SKO Document 77 Filed 06/11/21 Page 4 of 4


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: June 10, 2021                                     PHILLIP A. TALBERT
 9                                                            Acting United States Attorney
10
                                                              /s/ LAUREL J. MONTOYA
11                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
12

13
     Dated: June 10, 2021                                     /s/ DAVID BALAKIAN
14                                                            DAVID BALAKIAN
15                                                            Counsel for Defendant
                                                              GALLEGOS VALENCIA
16

17 Dated: June 10, 2021                                   /s/ JAMES BRUSSEAU
                                                          JAMES BRUSSEAU
18                                                        Counsel for Defendant RIOS

19

20
21                                          FINDINGS AND ORDER

22 IT IS SO ORDERED.

23      Dated:    June 10, 2021
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
